BUSSEY, Judge.
H. R. Moore was charged, tried and convicted for the crime of Embezzlement in the District Court of Oklahoma County, Case No. 31596, and from the judgment and sentence fixing his punishment at two years imprisonment, he appeals.
On appeal he urges two assignments of error, neither of which were raised in the trial court, nor presented in his Motion for New Trial, and for that reason alone, could not be considered by this Court. The law is well settled that in order to preserve a question for review in this Court, it must be raised in the lower court by proper pleading and an exception taken to the ruling of the trial court, preserved in the Motion for New Trial and presented to this Court in the Petition in Error. When this is not done the question cannot be raised for the first time on appeal.
Our review of the record discloses that the evidence amply supports the verdict of the jury, the trial judge carefully and meticulously instructed the jury as to the law, and the punishment imposed was well within the range provided by law. Under these circumstances the judgment and sentence appealed from is affirmed.
NIX, P. J., and BRETT, J., concur.